11 Hanover Square New York, NY 10005 May 1, 2015 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Midas Series Trust 1933 Act File No. 002-98229 1940 Act File No. 811-04316 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended (the“1933 Act”),Midas Series Trust (the“Registrant”)hereby certifies (a) that the form of prospectus and statement of additional information that would have been filed under Rule 497(c) under the 1933 Act used with respect to the Registrant does not differ from that contained in Post-Effective Amendment No. 59 on the Registrant's registration statement on Form N-1A (the "Amendment"), and (b) that Amendment was filed electronically. If you have any questions concerning the foregoing, please to contact me at 1-212-785-0900 ext. 208 or jramirez@midasfunds.com. Sincerely, /s/ John F. Ramirez, Esq. General Counsel
